Christianson, J.
The plaintiff sues to recover $59.90 for goods, wares, and merchandise alleged to have been sold and delivered to the defendants, at their special instance and request, by the firm of Miller & Posey, during the fall of 1913, which account it is alleged is the property of the plaintiff by virtue of assignment thereof to him by Miller & Posey. The answer is a general denial. The evidence shows that the goods in question were sold to one William Bowman, who owned and operated a threshing machine which he bad purchased from the defendants. There is some testimony given by Bowman to. the *135-effect that the defendants had an interest in the threshing machine, but his testimony as a whole does not bear out this contention, as will .appear from the following testimony given by him:
Q. And what interest in the threshing rig or in its operation did J. A. Buchanan & Sons have?
A. Why, I bought the machine on payments.
Q. They owned the machine, did they?
A. Tes, sir, I run it.
Q. You ran the machine ?
A. Yes, sir.
Q. Whenever they had their pay, you paid the stipulated price for it, then the machine was to be yours ?
A. Yes, sir. ...
Q. This is the machine you spoke about sold you by J. A. Buchanan ■& Sons ?
A. Yés, sir.
Q. You had taken possession of it ?
A. Yes, sir.
Q. And was there any writing at the time they delivered it to you ? A. Yes, sir.
■Q. What was it?
A. Well, what kind of a writing do you mean?
>Q, I don’t know. That is what I was asking you for ?
A. There was a writing made out, yes.
Q. You gave your promissory notes for it, did you not?
A. Yes, sir.
■Q. Gave them back a mortgage, to T. A. Buchanan & Sons ?
A. Yes, sir.
Q. To secure those notes ?
A. Yes, sir.
The defendant Thomas Buchanan testified as follows with respect to this matter:
Q. What is the fact with reference to this threshing machine that had been mentioned in the evidence here as the Bowman rig ?
A. You mean in regard to the settlement for it ?
Q. Whose was it during this time?
*136A. Mr. Bowman’s. We sold him the rig and took Ms notes for it. I can’t say the exact amount. The last payment, — $1,800, and some odd dollars. So much a year.
Q. He made the ordinary settlement for it, gave his notes, and we took a chattel mortgage ?
A. Tes, sir.
Q. Did you have any title to that rig ?
A. No, sir.
Q. During any of this time?
A. No, sir.
Q. Who was it that engaged the threshing for this rig?
A. Mr. Bowman.
Q. Who was it that collected the accounts for the rig ?
A. Mr, Bowman. I got the orders for so many jobs, and credited it until we got the payment.
Q. The payment that was due that Ball ?
A. He did not pay the whole payment after we figured up; no, sir.
Q. You got some orders on men that he threshed for?
A. Yes, sir.
Q. Written orders?
A. Yes, sir.
Q. You collected those upon his written orders?
A. Yes, sir.
Q. Did you have any other interest in that rig?
A. No, sir.
Q. Did you have anything to say relative to the management of the rig?
A. No, sir. He hired his own men, and attended to his own rig. Bought it himself, and was to pay for it out of the rig.
Q. Hnder your collection arrangement, from whom did you get the orders ?
A. Mr. Bowman.
The evidence further shows that in the early fall of 1918, the defendants gave a written order requesting the firm of Miller & Posey to advance certain credit to William Bowman. The order was not produced in evidence, and the evidence is in conflict as to its terms. Miller *137a member of the firm of Miller & Posey, gave certain testimony, which, while vague and indefinite, was to the effect that the order was general and not limited in amount. Thomas Buchanan, the person who prepared the order and who apparently was in full charge of the entire transaction in behalf of his firm, testified positively that the order was limited to $25, and requested Miller & Posey to advance credit to William Bowman to the extent of $25 only, and charge the same to the account of the defendants. The evidence further shows that about September 30, 1913, Thomas Buchanan, representing the defendants, and Miller, representing the firm of Miller & Posey, settled the accounts then existing between those firms, and that such settlement included goods furnished to Mr. Bowman in an account considerably exceeding $25.
The present controversy grew out of a conversation had between Thomas Buchanan and Miller immediately following such settlement.
In his brief appellant says: “Following the settlement comes the only disagreement as to the facts and the sole issue of facts which should have been submitted to the jury. Appellant insists that then respondents authorized Miller & Posey to furnish to Bowman such further provisions as he might require.” In support of this contention appellant calls our attention to the following testimony of Miller, with respect to the conversation then had between him and Thomas Buchanan: “I asked him (Buchanan) if it was all right to let Bill Bowman have more goods, and he said, ‘Yes, sir,’ to let him have what meat and groceries he wanted.” The testimony of Miller on this point is corroborated by a witness who was present at the time the conversation took place. On the other hand, Thomas Buchanan denies that the conversation was as testified to by Miller, and claims that, after the settlement had been made, Miller inquired whether defendants would take care of' any account which might thereafter arise by reason of goods which might thereafter be purchased by Bowman from Miller & Posey, and Buchanan says that he (Buchanan) thereupon replied: “That any goods that he (Bowman) had an order from us for will be taken care of.”
The questions of fact were submitted to the jury. The court, among others, gave the following instructions to the jury:
“The plaintiff claims by his complaint that the contract and agree*138ment which was made between Miller & Posey and J. Buchanan & Sons and that whatever agreement was made in this case, is made between those parties. The plaintiff asks to collect from J. Buchanan & Sons upon no other ground nor theory than that the transaction was one with the defendants, J. Buchanan & Sons, so it is necessary for you to find in this case, gentlemen of the jury, that there was an agreement existing at the time the goods were furnished, if they were furnished, between Miller & Posey and J. Buchanan & Sons. If you find there was such am agreement and that J. Buchanan & Sons agreed with Miller & Posey to pay for these goods, then you should find for the plaintiff in this case.” The jury returned a verdict in favor of the defendants. Plaintiff appeals and assigns error upon rulings in the admission and exclusion of evidence and in the instructions to the jury.
The evidence shows that the books of the firm of Miller & Posey were destroyed in a fire, and objection was offered to the account when offered in evidence, on the ground that it was merely a transcript of the book of account, and that proper foundation had not been laid for its introduction, which objection was sustained by the trial court. Subsequently Miller testified that he had personal knowledge of the account involved, and that he knew the books to contain a true and correct statement of the account; that he had compared the account offered in evidence with the books, and that it was a correct transcript of the books. The statement was then admitted in evidence without further objection. A considerable portion of appellant’s brief is devoted to a discussion of the admissibility of books of account in evidence. We are satisfied that no sufficient foundation had been laid for the admission of the copy of the entries in the books of account at the time the objection was sustained. But even though tlie court erred in excluding the statement, the error, if any, was cured by its subsequent admission. 38 Cyc. 147 et seq.
Miller testified with respect to the assignment of the claim to the plaintiff. On cross-examination he was interrogated on this matter with respect to the time and place of the execution of the assignment and the consideration paid therefor. It is asserted that this cross-examination was improper and constituted prejudicial error. The *139■extent of cross-examination is in a large measure within the trial court’s •discretion. 3 Ene. Ev. 880. The matters referred to in the cross-examination related to matters covered by the direct examination, and we are unable to see wherein the trial court abused its power in allowing such cross-examination.
Plaintiff contended that the amount of the account was not in dispute, ■and that the same bore interest as a matter of law at 7 per cent per annum. It is therefore contended that the court should have instructed the jury: (1) That the amount of the account for the goods furnished to Bowman by Miller & Posey was correct: (2) that such account bore interest at the rate of 7 per cent per annum. A sufficient answer to both propositions is that no such instructions were requested. See, Halverson v. Lasell, 33 N. D. 613, 621, 157 N. W. 682; Buchanan v. Occident Elevator Co. 33 N. D. 346, 352, 157 N. W. 122. And we are unable to see wherein the failure to instruct upon these matters could have prejudiced the plaintiff. By what possible means of reasoning the failure of the court to instruct upon the question of interest ■could be prejudicial, in view of the verdict, is beyond comprehension.
Error is also assigned upon the court’s instruction to the jury to the effect that “it is necessary for the plaintiff to show that the plaintiff is now the owner and holder of this claim.” It has been said that, in •order to recover upon an assignment of a chose in action, it is essential that plaintiff establish: Eirst, that there was a cause of action; second, that it was such a cause of action as could be assigned; and, third, that it has been assigned. 5 C. J. 1015.
The instruction challenged was abstractly correct. It related to an issue framed by the pleadings. No request was made for instruction withdrawing the issue covered thereby from the jury’s consideration. In this case, however, it is at least doubtful if any error can be predicated on the giving of an instruction upon an issue framed by the pleadings, in the absence of a request for an appropriate instruction. See Guild v. Moore, 32 N. D. 432, 475, 155 N. W. 44. The evidence upon the question of the assignment, while uncontradicated, was not wholly convincing; and we axe agreed that the trial court committed no error in submitting the question to the jury, especially in view of *140the fact that no request was made for an appropriate instruction withdrawing the same from the jury.
The.judgment must be affirmed. It is so ordered.